Exhibit 10.11
 

TERMINATION AND AMENDMENT AGREEMENT




THIS TERMINATION AND AMENDMENT AGREEMENT

(the "Agreement") is made and entered into effective as of August  ___, 2005, by
and among SONORAN ENERGY, INC., a Washington corporation (the "Company"),
CORNELL CAPITAL PARTNERS, LP, a Delaware limited partnership (the "Investor"),
DAVID GONZALEZ, ESQ., (the "Escrow Agent") and THE NEVADA AGENCY AND TRUST
COMPANY (the "Transfer Agent").






WHEREAS,

in connection with the Securities Purchase Agreement ("Securities Purchase
Agreement") entered into between the Company and the Investor on October 18,
2004, the Company and the Investor entered in an Investor Registration Rights
Agreement dated October 18, 2004 (the "Registration Rights Agreement"), and the
Company, the Investor, David Gonzalez, Esq. and the Transfer agent entered into
Irrevocable Transfer Agent Instructions dated October 18, 2004 (the "Transfer
Agent Instructions").  






NOW, THEREFORE,

in consideration of the mutual promises, conditions and covenants contained
herein and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:






1.

Securities Purchase Agreement.  The Company and the Investor agree to amend the
Securities Purchase Agreement by replacing that Section 4(l) of the Securities
Purchase Agreement with the following amended Section 4(l):




Except for the Common Stock to be issued pursuant to the Standby Equity
Distribution Agreement between the Company and the Buyer, so long as any of the
principal amount or interest on the Convertible Debentures remain unpaid and
unconverted, the Company shall not, without the prior written consent of the
Buyer, (i) issue or sell any Common Stock or any preferred stock, warrant,
option, right, contract, call, or other security or instrument granting the
holder thereof the right to acquire Common Stock, for a consideration per share
less than eighty percent (80%) of the average daily closing price of the Common
Stock for the ninety (90) days immediately preceding the date of such issuance
or sale, (ii) file a resale registration for any Common Stock or underlying
Common Stock issued in accordance with subsection (i) of this paragraph for so
long as any of the principal or interest on the Convertible Debentures remain
unpaid and unconverted,  (iii) enter into any security instrument granting the
holder a security interest in any of the assets of the Obligor, or (iv) file any
registration statements on Form S-8.




2.

Registration Rights Agreement.  




a.

The Company and the Investor hereby agree to terminate the Registration Rights
Agreement and the respective rights and obligations contained therein.  As a
result of this provision, none of the parties thereto shall have any rights or
obligations under or with respect to the Registration Rights Agreement.  




b.

The investor agrees to waive any right to collect any Liquidated Damages (as
defined in the Registration Rights Agreement) it may be owed pursuant to Section
2(c) of the Registration Rights Agreement.  




c.

The Investor and the Company shall enter into a subsequent investor registration
rights agreement in the form attached hereto as Exhibit A.  




3.

Transfer Agent Instructions.  




a.

The Company, the Investor, the Escrow Agent, and the Transfer Agent hereby agree
to terminate the Transfer Agent Instructions and the respective rights and
obligations contained therein.  As a result of this provision, none of the
parties thereto shall have any rights or obligations under or with respect to
the Transfer Agent Instructions.




b.

The Company, the Investor, the Escrow Agent, and the Transfer Agent shall enter
into subsequent irrevocable transfer agent instructions in the form attached
hereto as Exhibit B.




4.

Acknowledgement.  The Company hereby acknowledges, confirms, and agrees that
Security Agreement dated October 18, 2004 between the Company and the Investor
has been duly executed and delivered to the Investor by the Company, is in full
force and effect as of the date hereof, the agreements and obligations of the
Company contained in such document constitute the legal, valid and binding
obligations of the Company, enforceable against it in accordance with its terms,
and that the Company has no valid defense to the enforcement of such
obligations.  




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








IN WITNESS WHEREOF, the parties have signed and delivered this Termination and
Amendment Agreement on the date first set forth above.




SONORAN ENERGY, INC.

CORNELL CAPITAL PARTNERS, LP

  

By:






By: Yorkville Advisors, LLC

Name:

Peter Rosenthal

Its: General Partner

Title:

CEO

   

By:






 

Name:

Mark A. Angelo

 

Title:

Portfolio Manager

     

With respect to the Transfer Agent Instructions:

TRANSFER AGENT:

 

THE NEVADA AGENCY AND TRUST COMPANY

       

By:






 

Name:




 

Title:




       

ESCROW AGENT:

    

By:_________________________________

 

Name:  David Gonzalez, Esq.

 











EXHIBIT A




FORM OF INVESTOR REGISTRATION RIGHTS AGREEMENT











EXHIBIT B




FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS









